This action of replevin for the recovery of a hog of the value of $16.50 originated in the justice court of Pawnee county. The plaintiff won. The defendant appealed to the county court, where the plaintiff again won. The appeal is without merit. The brief of the plaintiff in error does not comply with rule 25 (20 Okla. xii, 95 Pac. viii), and no authorities are cited. The principal point raised is that opinion evidence as to the identity of the hog was incompetent, and that it should have been confined to a description of his marks, color, and brands. We do not concur in this contention.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered.